      Dated: 8/13/2020




                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE

                                                )
IN RE:                                          )
                                                )       Chapter 11 Proceeding
LG ORNAMENTALS, LLC,                            )       Case No. 320-03560
                                                )       Marian F. Harrison, Judge
         Debtor.                                )
                                                )

                     ORDER GRANTING MOTION TO SET BAR DATE
                           FOR FILING PROOF OF CLAIMS

         Upon the Debtor’s Motion to Set Bar Date for Filing Proof of Claims, it is hereby

ORDERED the bar date for all creditors others than a governmental unit to file a proof of claim in

this proceeding is November 25, 2020. This date represents at least ninety (90) days from the first

scheduled setting of the Debtor’s §341 meeting of creditors. It is further ORDERED that the bar

date for governmental units to file a proof of claim in this proceeding is February 23, 2021. This date

represents at least one hundred eighty (180) days from the date of the order for relief. It is further

ORDERED that any creditor that fails to timely file a claim shall not be treated as a creditor with

respect to such claim for the purposes of voting and distribution.

            THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY
                    AS INDICATED AT THE TOP OF THIS PAGE




Case 3:20-bk-03560        Doc 11     Filed 08/13/20 Entered 08/13/20 09:25:21              Desc Main
                                     Document     Page 1 of 3
APPROVED FOR ENTRY:

LEFKOVITZ & LEFKOVITZ, PLLC

/S/ STEVEN L. LEFKOVITZ
Steven L. Lefkovitz, No. 5953
Attorney for Debtor
618 Church Street, Suite 410
Nashville, Tennessee 37219
Phone: (615) 256-8300
Fax: (615) 255-4516
Email: slefkovitz@lefkovitz.com



                                CERTIFICATE OF SERVICE

        I hereby certify that I have sent a true and exact copy of the foregoing to the United
States Trustee, William Timothy Stone, Trustee, and all other parties of record to receive notice
electronically via the United States Bankruptcy Court’s CM/ECF system, this 10th day of August,
2020.

        I further certify that I have sent a true and exact copy of the foregoing to the Debtor and
all creditors and parties-in-interest pursuant to the attached mailing matrix, by U.S. Mail, postage
prepaid, this 10th day of August, 2020.

                                                     /S/ STEVEN L. LEFKOVITZ
                                                     Steven L. Lefkovitz




Case 3:20-bk-03560       Doc 11    Filed 08/13/20 Entered 08/13/20 09:25:21             Desc Main
                                   Document     Page 2 of 3
Label Matrix for local noticing                     LEFKOVITZ AND LEFKOVITZ, PLLC +                       LG ORNAMENTALS, LLC
0650-3                                              618 CHURCH ST STE 410                                 3904 HWY 31 E
Case 3:20-bk-03560                                  NASHVILLE, TN 37219-2452                              Bethpage, TN 37022-9026
MIDDLE DISTRICT OF TENNESSEE
Nashville
Fri Aug 7 14:33:47 CDT 2020
701 Broadway Room 170                               Cassie Burton                                         IRS
Nashville, TN 37203-3979                            c/o Sherwood Litigation                               CNTRLZD INSOLVENCY OPRTN
                                                    201 4th Ave N S 1130                                  PO BOX 7346
                                                    Nashville TN 37219                                    PHILADELPHIA PA 19101-7346


Milessa Thomas                                      (p)TENNESSEE DEPARTMENT OF REVENUE                    US TRUSTEE +
c/o Christopher Boiano Esq.                         ATTN COLLECTION SERVICES DIVISION BANKRUPTCY UNIT     OFFICE OF THE UNITED STATES TRUSTEE
115 Shivel Dr.                                      P O BOX 190665                                        701 BROADWAY STE 318
Hendersonville TN 37075-3536                        NASHVILLE TN 37219-0665                               NASHVILLE, TN 37203-3966




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


TENNESSEE DEPARTMENT OF REVENUE                     End of Label Matrix
500 DEADERICK STREET                                Mailable recipients       8
ANDREW JACKSON STATE OFFICE BUILDING                Bypassed recipients       0
Nashville TN 37242                                  Total                     8




                                                                                                   This Order has been electronically
                                                                                                   signed. The Judge's signature and
                                                                                                   Court's seal appear at the top of the
                                                                                                   first page.
                                                                                                   United States Bankruptcy Court.

               Case 3:20-bk-03560            Doc 11      Filed 08/13/20 Entered 08/13/20 09:25:21                         Desc Main
                                                         Document     Page 3 of 3
